UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2651



LAWRENCE VERLINE WILDER, SR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES FEDERAL PROTECTIVE SERVICE;
MAYOR BALTIMORE CITY, MARYLAND; COMMISSIONER
BALTIMORE POLICE DEPARTMENT, MARYLAND; COMMIS-
SIONER HOWARD COUNTY POLICE DEPARTMENT, MARY-
LAND; FIRE CHIEF HOWARD COUNTY FIRE DEPART-
MENT, MARYLAND; DONNA E. SHALALA, SECRETARY OF
HEALTH AND HUMAN SERVICES; PRESTIGE MOTORS,
BALTIMORE, MARYLAND; COUNTY EXECUTIVE, HOWARD
COUNTY, MARYLAND,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-3747-S)


Submitted:   January 22, 1998             Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks to appeal the district court's order denying
relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny leave to proceed in forma pauperis and

dismiss the appeal on the reasoning of the district court. Wilder
v. United States Federal Protective Serv., No. CA-97-3747-S (D. Md.

Nov. 21, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2